 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
                                                    CASE NO. 2:19-cv-01291-RSM
10
     PHUONG HUYNH,                                  STIPULATED MOTION FOR
11
                                                    DISMISSAL OF PLAINTIFF’S
12                                Plaintiff,        COMPLAINT AND ORDER
13                           v.
14 UNITED STATES POSTAL SERVICE,
15
                                  Defendant.
16
17          Plaintiff, Phuong Huynh, by and through his attorney, Ronald Unger, and
18
     Defendant, United States Postal Service, through its counsel, Tricia Boerger, Assistant
19
20 United States Attorney, hereby stipulate that the case has been resolved and jointly move
21 this Court for an order dismissing Plaintiff’s Complaint with prejudice and without costs
22
     or fees to any party.
23
24 //
25 //
26
     //
27
28 //


      STIPULATED MOTION FOR DISMISSAL                                UNITED STATES ATTORNEY
      OF PLAINTIFF’S COMPLAINT AND                                   700 STEWART STREET, SUITE 5220
      ORDER                                                            SEATTLE, WASHINGTON 98101
      2:19-cv-001291-RSM - 1                                                 (206) 553-7970
 1        DATED this 16th day of December, 2019.
 2
          SO STIPULATED
 3
                                               Respectfully submitted,
 4
                                               BRIAN T. MORAN
 5
                                               United States Attorney
 6
 7
   s/ Ronald L. Unger                          s/ Tricia Boerger
 8 Ronald Lewis Unger, WSBA #16815             TRICIA BOERGER, WSBA #38581
   Buckley & Associates                        Assistant United States Attorney
 9
   675 South Lane Street, Suite #300           Western District of Washington
10 Seattle, WA 98104                           United States Attorney’s Office
   Telephone: (206) 622-1100                   700 Stewart Street, Suite 5220
11
   Fax: (206) 622-0688                         Seattle, Washington 98101
12 Email: runger@buckleylaw.net                Phone: (206) 553-7970
   Attorney for Plaintiff Phuong Huynh         Email: tricia.boerger@usdoj.gov
13
                                               Attorney for the Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION FOR DISMISSAL                         UNITED STATES ATTORNEY
     OF PLAINTIFF’S COMPLAINT AND                            700 STEWART STREET, SUITE 5220
     ORDER                                                     SEATTLE, WASHINGTON 98101
     2:19-cv-001291-RSM - 2                                          (206) 553-7970
 1                                           ORDER
 2         Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is
 3
     hereby ORDERED that Plaintiff’s Complaint is dismissed with prejudice and without
 4
 5 costs or fees to any party.
 6
 7
 8
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
     Presented by:
12
     BRIAN T. MORAN
13
     United States Attorney
14
15
     s/ Tricia Boerger                        r
16   TRICIA BOERGER, WSBA # 38581
     Assistant United States Attorney
17
     Western District of Washington
18   United States Attorney’s Office
     700 Stewart Street, Suite 5220
19
     Seattle, Washington 98101-1271
20   Phone: 206-553-7970
     E-mail: tricia.boerger@usdoj.gov
21
     Attorney for the United States of America
22
23
24
25
26
27
28


      STIPULATED MOTION FOR DISMISSAL                                UNITED STATES ATTORNEY
      OF PLAINTIFF’S COMPLAINT AND                                   700 STEWART STREET, SUITE 5220
      ORDER                                                            SEATTLE, WASHINGTON 98101
      2:19-cv-001291-RSM - 3                                                 (206) 553-7970
